Title: Théodore Pahlen to Thomas Jefferson, 4 April 1811
From: Pahlen, Théodore
To: Jefferson, Thomas


          
            Monsieur,
            Washington ce 4 Avril 1811.
          
           Depuis mon arrivée aux Etats Unis je n’ai pas discontinué de projeter une course en Virginie, sans avoir pu la réaliser jusqu’aprésent, mais enfin je me vois à même de pouvoir quitter Washington pour venir vous présenter mes respects en personne et je prends la liberté de m’adresser aujourd’hui à vous, Monsieur, pour apprendre si entre le 15 et le 20 de ce mois je pourrais avoir l’honneur de vous trouver à Monticello.
          En me rendant chez vous, Monsieur, je remplis un double but en suivant les intentions de L’Empereur Mon Maitre et mes propres inclinations.
          Mon frère et Mr Poletica, Conseiller de la légation Russe, auront en même tems que moi l’honneur de se présenter à Monticello.
          J’ai l’honneur d’être avec la plus haute considération et respect 
          
            Monsieur, Votre trés humble et trés Obéissant Serviteur
            
 Le Comte T. Pahlen
          
         
          Editors’ Translation
          
            
              Sir,
              Washington 4 April 1811.
            
            Since my arrival in the United States I have not stopped planning a trip to Virginia, but I was never able to carry it out until now. At last I am able to leave Washington in order to pay my respects to you in person and I take the liberty to address myself to you, Sir, to learn whether between the 15th and 20th of this month I might have the honor of finding you at Monticello.
            In visiting you, Sir, I fulfill two goals: satisfying the intentions of the emperor, my master, as well as my own inclination.
            My brother and Mr. Poletica, counsel to the Russian legation, will have the honor of introducing themselves at Monticello at the same time I do.
            I have the honor to be, with the highest regard and respect
            
              Sir, Your very humble and very obedient servant
              
 Count T. Pahlen
            
          
        